DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from KR10-2020-0095477 filed 07/30/2020. The priority documents were electronically retrieved on 05/31/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is considered and attached.
Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of PARK et al., US20190369787A1, hereinafter as, PARK discloses para 0010, a touch sensor having a touch active region and a peripheral region surrounding at least a portion of the touch active region includes: first sensor electrodes extending in a first direction and arranged in a second direction intersecting the first direction; second sensor electrodes extending in the second direction and arranged in the first direction; with the routing lines  RLs connected to both the first and the second sensors, as shown at fig.2A. 
However, in regards to claim 1, none of the prior arts of record disclose “a second trace line connected to the second sensing patterns, the second trace line comprising: side lines each 
In regards to claim 14, none of the prior arts of record disclose “the second trace line comprising: side lines each comprising a slanted portion extending in a third direction slanted with respect to the first and second directions and an extension portion extending in the first direction from the slanted portion; and 628836L-1708 (LO-300451I-US) center lines extending in the first direction, wherein the slanted portion overlaps the active area.” 
In regards to claim 31, none of the prior arts of record disclose “the second trace line 5having a first portion extending in the first direction and overlapping the same first sensing electrode overlapped by the first portion of the first trace line and a second portion extended in the slanted direction and connected to the second one of the plurality of second sensing electrodes.” 
Accordingly, the independent claims 1, 14 and 31 are allowed. The dependent claims 2-13 depend from claim 1 and are also allowed. The dependent claims 15-30 depend from claim 14 and are also allowed. The dependent claims 32- 35 depend from claim 31 and are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.